                Case 1:17-cv-00821-JPO Document 92 Filed 02/08/19 Page 1 of 14


                                    SEW.ARD        &    KISSEL LLP
                                           ONE BATTERY PARK PLAZA
                                          NEW YORK, NEW YORK 10004

MARKJ.HYLAND                                TELEPHONE: (212) 574-1200                          901 K STREET, NW
     PARTNER                                FACSIMILE: (212) 480-8421                        WASHINGTON, DC 20001
   (212) 574-1541                                                                           TELEPHONE: (202) 737-8833
                                               WWW.SEWKIS.COM
 hyland@sewkis.com                                                                          FACSIMILE: (202) 737-5184
                                                            February 8, 2019
     VIAECF

    Honorable J. Paul Oetken
    United States District Judge
    Southern District of New York
    40 Foley Square
    New York, NY 10007

                        Re: Rubenstein v. Sears Holdings Corp. et al, l: 17-cv-821-JPO


    Dear Judge Oetken:

             We represent Defendants 1 in the above referenced action and write to inform the Court of

    a decision issued this week in Rubenstein v. Int 'l Value Advisers, No. l 8-cv-81, 2019 U.S. Dist.

    LEXIS 19191 (S.D.N.Y. Feb. 5, 2019) (PAE). Aaron Rubenstein is the plaintiffinlnt'l Value

    Advisers, and he is the plaintiff here. Rubenstein made the same claims under Section 16(b) in

    Int 'l Value Advisers as he made here. Because the decision in Int 'l Value Advisers granting the

    defendants' motion to dismiss addresses the very same allegations and group theory made by

    Plaintiff here and the same precedents relied upon by the parties in this case (and indeed, the

    parties referenced lnt'l Value Advisers in briefing this motion),2 we respectfully submit this letter

    for the Court's consideration. A copy of Judge Engelmayer's decision is annexed hereto.


        Heinz Wiezorek and Charlotte Wiezorek have already been dismissed from the case. We do
        not represent nominal defendant Sears Holding Corp.
    2
        In the briefing on the motion to dismiss in this case, both parties recognized Int'l Value
        Advisers as significant due to the identical allegations and arguments presented by Plaintiff in
        both cases. See Defendants' Reply Brief ("Def. Rep. Br."), Dkt No. 88 at n. 7 (noting that
        "the group allegations in the [Second Amended Complaint] appear to be essentially a duped
        and revised version of those in [Rubenstein v. lnt'l Value Advisers] complaint"); Plaintiffs
        Opposition Brief, Dkt No. 86 at n. 1 (identifying Rubenstein v. lnt'l Value Advisers as
        "[a]nother Section 16 case filed by Plaintiff presenting substantially the same group claims").
          Case 1:17-cv-00821-JPO Document 92 Filed 02/08/19 Page 2 of 14




        Like here, in Int 'l Value Advisers Plaintiff sued a registered investment advisor ("RIA")

and the owner of an account managed by the RIA, seeking disgorgement under Section 16(b) for

alleged short swing profits. See 2019 U.S. Dist. LEXIS 19191 at *1-2, 3-4. Plaintiff alleged, as

he does here, that the account owner became an "insider" for Section 16(b) purposes by forming

a control "group" with the RIA with respect to an issuer of securities and argued that the

"agreement" to form such a "group" could be inferred from: (1) the RIA's authority to make

investment and voting decisions in the managed account; or alternatively (2) the account owner's

silence following the RIA's Schedule 13D, purportedly disclosing a control purpose concerning

the subject securities. Id. at *2, 7, 18.

        With respect to Plaintiff's first argument, the Court (Engelmayer J.) held that an

investment advisory relationship (such as the one created by an investment management

agreement ("IMA")), without more, "does not permit the inference necessary to make [the

managed account] part of a group" with the RIA and that Plaintiff's argument to the contrary "is

at odds with the text and purposes of[§ 13(d) Rule 13d-5(b)(l)] and the applicable case law."

Id. at *19. Consistent with the arguments Defendants' put forward in their briefing here (see

Defendants' Moving Brief ("Def. Mov. Br."), Dkt No. 82 at 23-24; Def. Rep. Br., Dkt No. 88 at

9), the Court held that the relevant regulations "require the members of the 'group' to have

agreed to act together for the purpose of acquiring not just any security, but the securities of a

particular issuer" and an IMA on its own "does not imply an intent to 'pool' the voting interests

... of the shares owned by [the managed account] with shares owned or otherwise controlled by

[the RIA]~ let alone 'pool' those interests in any particular security." 2019 U.S. Dist. LEXIS

19191 at *21-22.




                                                  2
           Case 1:17-cv-00821-JPO Document 92 Filed 02/08/19 Page 3 of 14




        The Court in Int'! Value Advisers also rejected Plaintiffs second argument, which

Plaintiff has also made here, that an account owner implicitly agrees to form a group by not

terminating its IMA with an RIA that has purportedly become an insider. Notably, Plaintiffs

"control purpose" allegations in the Second Amended Complaint ("SAC") are nearly identical to

those he made in Int'! Value Adviser. Compare SAC 128 (alleging that the managed account

defendants "understood and agreed, either affirmatively or through silent acquiescence, to

authorize Berkowitz and Fairholme to take the contemplated 'change of control actions"') with

Int'! Value Adviser, No. 18-cv-81-PAE at Dkt No. 1, 24 (alleging that the account holder

defendant "understood, agreed to, and authorized              either affirmatively, or through silence and

continued designation of the [RIA] as [its] agent[] and discretionary investment manager[] - the

... 'change of control' strategy"). Consistent with the arguments Defendants' made in their

briefs here (see Def. Mov. Br., Dkt No. 82 at 22; Def. Rep. Br., Dkt No. 88 at 8-10), the Court in

Int 'l Value Advisers found that such allegations are unsupported "labels" and mere "legal

conclusions" that are clearly insufficient to carry Plaintiffs pleading burden. 2019 U.S. Dist.

LEXIS 19191 at *28-29.

       In light of the decision in Int'! Value Adviser, 3 in addition to all other arguments raised in

Defendants' prior briefing, we respectfully submit that this Court should grant Defendants'

motion for an order dismissing the SAC in its entirety pursuant to Fed. R. Civ. P. 12(b)(6).


                                                               Respectfully submitted,

                                                                  s/ Mark J. Hyland
                                                               Mark J. Hyland

cc: Miriam Tauber, Esq., Counsel.for PlaintiffAaron Rubenstein (by ECF filing)
    David Lopez, Esq., Counsel.for Plaint(ff Aaron Rubenstein (by ECF filing)

   We recognize, of course, that Int 'l Value Adviser does not represent binding precedent, but we submit that it is
   persuasive and should compel the same result here.

                                                         3
            Case 1:17-cv-00821-JPO Document 92 Filed 02/08/19 Page 4 of 14




     Joseph E. Floren, Esq., Counsel.for Nominal Defendant Sears Holding Corp. (by ECF filing)


SK 22146 0021 8189680




                                              4
               Case 1:17-cv-00821-JPO Document 92 Filed 02/08/19 Page 5 of 14




                               United States District Court for the Southern District of New York
                                       February 5, 2019, Decided; February 5, 2019, Filed
                                                        18 Civ. 81 (PAE)

Reporter
2019U.S.Dist.LEXIS 19191 *
                                                                  at IVA; and John Doe, an IVA client in whose account ("the
AARON RUBENSTEIN, Plaintiff, v. INTERNATIONAL
                                                                  "JD Account") there were trades of DeVry stock. Rubenstein
VALUE ADVISERS, LLC, CHARLES DE VAULX,
                                                                  alleges that IVA, de Vaulx and de Lardemelle (collectively,
CHARLES DE LARDEMELLE, and JOHN DOE, an
                                                                  the "IVA Defendants"), and John Doe were insiders of DeVry
unidentified IVA client, Defendants, and ADT ALEM
                                                                  by virtue of their combined beneficial ownership of DeVry,
GLOBAL EDUCATION SERVICES (f/k/a DEVRY
                                                                  which exceeded 10% during the relevant period. Rubenstein
EDUCATION GROUP, INC.), Nominal Defendant.
                                                                  alleges that the IVA Defendants and John Doe constituted a
                                                                  "group" within the meaning of                  of the Exchange Act,
Counsel: [*l] For Aaron Rubenstein, Plaintiff: David Lopez,
                                                                  and made short-swing trades in Doe's account that, in light of
Law Office of David Lopez, Southampton, NY; Miriam
Deborah Tauber, Miriam Tauber Law, New York, NY.                  their "group" status, violated , ...... ,:J.':.,.· Rubenstein seeks
                                                                  disgorgement by Doe of the profit he 1 made from those
For International Value Advisers, LLC, Charles de Vaulx,          trades, and by the IV A Defendants of any benefit they
Charles de Lardemelle, Defendants: Dennis H. Tracey, III,         received from those trades under any performance-based fee
LEAD ATTORNEY, Robin Lacey Muir, Hogan Lovells US                 arrangement with Doe.
LLP (NYC), New York, NY.
                                                                  The IVA Defendants now move to dismiss. They do not
For Adtalem Global Education, Inc., (f/k/a De Vry Education
                                                                  dispute that they constituted a control group with respect to
Group, Inc.), Nominal Defendant: Susan Leslie Saltzstein,
                                                                  DeVry. But, they argue, on the facts pied, John Doe never
LEAD ATTORNEY, Jeffrey S. Geier, Skadden, Arps, Slate,
                                                                  became part of such a control "group" with them. All that is
Meagher & Flom LLP (NYC), New York, NY.
                                                                  pied about Doe, they note, is that he was an IVA client who
                                                                  gave IVA discretion to manage his money. They argue that
Judges: Paul A. Engelmayer, United States District Judge.
                                                                  these allegations [*3] do not adequately plead, as would be
Opinion by: Paul A. Engelmayer                                    required for Doe to be a member of a control group, that Doe
                                                                  ever "agreed to act together" with the IVA Defendants to
                                                                  advance their disclosed control purpose regarding DeVry.
Opinion
                                                                  For the reasons that follow, the Court agrees, and on this basis
                                                                  grants the motion to dismiss. The Court separately denies as
                                                                  moot, and as belated and uninvited, the parties' respective
OPINION & ORDER                                                   attempts··-made in supplemental letters following briefing on
                                                                  the motion to dismiss~-to move for summary judgment.
PAUL A. ENG ELMAYER, District Judge:

The plaintiff in this case, a corporate shareholder, seeks to
                                                                  I. Background 2
recoup for the corporation "short-swing" profits that he claims
were unlawfully obtained by a corporate insider. Plaintiff
Aaron Rubenstein brings this case in the right and for the        1
                                                                    It is not clear from the pleadings whether John Doc, whose true
benefit of nominal defendant AdTalem Global Education             name plaintiff does not know, is a person or entity. Given the
Services, f/k/a DeVry Education Group, Inc. ("DeVry")             complaint's use of the firsl·mnne pseudonym II John," the Court refers
pursuant to §        of the Securities Exchange Act of 1934       to John Doe as a "he. 11
("Exchange Act"),                         He sues defendants
                                                                  2 The
International Value Advisers, LLC ("IVA"), an investment                facts set out here are drawn from Rubenstein's complaint, Dk!.
advisor; Charles de Vaulx ("de Vaulx") [*2] and Charles de        I ("Comp!."), and the June 22, 2016 Schedule 13D, incorporated by
Lardemelle ("de Lardemelle"), who were portfolio managers         reference in the complaint and attached as Exhibit I to the
                                                                  Declaration of Robin L. Muir in Support of the Defendants' Motion
                 Case 1:17-cv-00821-JPO Document 92 Filed 02/08/19 Page 6 of 14
                                                                                                                           Page 2 of 10
                                                      2019 U.S. Dist. LEXIS 19191, *3

                                                                          The Schedule 13D document recited the IVA Defendants'
A. The Parties                                                            "control purpose" with respect to DeVry. As to that, the
                                                                          Schedule 13D document stated:
Rubenstein is a De Vry shareholder. Dkt. 1 ("Comp!.") ii 12.
                                                                               Consistent with its investment research methods and
DeVry is a private educational institution that offers both in-                evaluation criteria, the Reporting Persons [the IV A
person and online degree programs. Id. ii 13. DeVry's stock is                 Defendants] have discussed and may further
publicly traded. "This action is brought in the right and for the              discuss [*5] such matters [referring to, inter a/ia,
benefit of DeVry, which is named as Nominal Defendant                          DeVry's operations, prospects, business development,
solely to have all necessary parties before the Court." Id.                    management, competition, and corporate strategies] with
                                                                               management or directors of the Issuer [De Vry ], other
IVA is an investment advisor. Id. il 14. IV A was, from at least
                                                                               shareholders, industry analysts, existing or potential
June 13, 2016 until, it appears, October 3, 2017, 3 the                        strategic partners or competitors, investment and
beneficial owner of 19.5% ofDeVry common stock, inclusive                      financing professionals, sources of credit and other
of the De Vry stock in the JD Account. Id. ,i,i 21, 28; see also               investors. Such factors and discussions may materially
Dkt. 16-1 ("Schedule l 3D") at 2-3.                                            affect, and result in, the [IVA Defendants' (sic)]
                                                                               modifying their ownership of [DeVry's] Shares,
John Doc is the owner [*4] of the JD Account, for which
                                                                               exchanging information with [DeVry] pursuant to
IVA serves as investment advisor. Id. ii 4, 14. As pled, IV A's
                                                                               appropriate confidentiality or similar agreements,
portfolio managers are "authorized to make investment and
                                                                               proposing changes in [DeVry's] operations or board of
voting decisions on behalf of [John Doe]." Id. ii 14. This
                                                                               directors, governance or capitalization, or in proposing
includes acquiring, holding, and disposing of shares. Id. ,i 4.
                                                                               one or more of the other actions described in subsections
De Vaulx and de Lardemelle are portfolio managers at IV A                      (a) through U) of Item 4 of Schedule 13D [which refers
who manage the JD Account. Id. ,ii[ 3, 14.                                     to and requires disclosure of any plans with "change of
                                                                               control"     potential,   e.g.,   board     appointments,
                                                                               recapitalizations, and major corporate transactions] ....
B. Factual Background
                                                                               The [IV A Defendants] reserve the right to formulate
                                                                               other plans and/or make other proposals, and take such
                                                                               actions with respect to their investment in [DeVry],
1. The IVA Defendants and DeVry
                                                                               including any or all of the actions set forth in paragraphs
On June 22, 2016, the IVA Defendants filed a Schedule 13D                      (a) through (i) of Item 4 of Schedule [*6] 13D, or
with the SEC. In it, they disclosed their aggregate beneficial                 acquire additional Shares or dispose of all the Shares
ownership of approximately 19.5% of the outstanding shares                     beneficially owned by them, in the public market or
of DeVry common stock. Id. ii 21. These shares included, in                    privately negotiated transactions. The [IVA Defendants]
addition to shares owned by the IVA defendants, those                          may at any time reconsider and change their plans or
"shares of DeVry in the [JD Account] held within IV A's                        proposals relating to the foregoing.
custody and discretionary voting and investment authority by
                                                                          Id. ,121. The Schedule 13D was signed by the IVA defendants
agreement with the unidentified IV A client and the John Doe
                                                                          but not John Doe. See Schedule 13D at 15.
Defendant." Id. ii 22.
                                                                          On June 29, 2016, DeVry and IVA entered into a "Support
to Dismiss ("Muir Declaration"). See /)if'oico                   U/'.     Agreement" whereby IV A Managing Partner Michael W.
6)' }''3,L/li,f, /11 ('d (}r. :SOJO) ("In considering a motion to         Malafronte would be appointed to the DeVry Board of
dismiss for failure lo stale a claim pursuant lo Ruh: !)(h!(6i, a         Directors as IVA's representative and "deputy" as long as JV A
district court may consider the facts alleged in the complaint,           continued to have a beneficial ownership of more than 10% of
documents attached to the complaint as exhibits, and documents            the outstanding common DeVry stock. See id. i[ 27.
incorporated by reference in the complaint."). The Court does not
rely on the other exhibits attached to the Muir Declaration, which arc    On October 3, 2017, DeV1y and IVA amended the Support
not properly considered on a motion to dismiss a§ f6(c/J claim. See       Agreement. The amended Agreement provided that
Rnth               /fi!1) L)d 199, 5 IO ()d <.:ir .:0()7).                Malafronte would retain his board seat as IVA's deputy "for
3 Although
                                                                          the purpose of representing the interests and advancing the
            the Complaint is oblique on this point, it appears lo admit
that, effective October 3, 2017, IVA no longer beneficially owned
                                                                          investment goals adopted by or on behalf of all Defendants,
I 0% ofDcVry common stock Id ii 28.                                       including [John Doe], notwithstanding their collective
               Case 1:17-cv-00821-JPO Document 92 Filed 02/08/19 Page 7 of 14
                                                                                                                        Page 3 of 10
                                               2019 U.S. Dist. LEXIS 19191, *6

beneficial ownership of less than 10% of DeVry common             DeVry's stock. 4 On March 6, 2018, the IVA Defendants
stock." Id. ii 28.                                                moved to dismiss. See Dkts. 14-16.

As of the filing of the Complaint, Malafronte was still on the    On March 13, 2018, the Court issued an order notifying
DeVry Board. Id.                                                  Rubenstein of his right to file, in lieu of a brief in opposition,
                                                                  an amended complaint in response to the motion to dismiss,
                                                                  while noting that "[n]o further opportunities to amend will
2. The John Doe Account [*7] Managed by the IVA                   ordinarily be granted." Dkt. 18. On March 26, 2018,
Defendants                                                        Rubenstein filed a letter asking that he be given leave to
                                                                  amend the complaint at a later date for the limited purpose of
The Complaint alleges that IVA managed the John Doe               adding John Doe's proper [*10] name. Dkt. 20. The following
Account on Doe's behalf and that IVA had discretion as to the     day, the Court adjourned sine die the deadline to amend the
acquisition, holding, voting, and disposition of shares held in   complaint for that limited purpose. Dkt. 21.
that account. See Com pl. ilil 4, 14, 15. Otherwise, the
Complaint lacks concrete factual allegations as to that account   On April 10, 2018, Rubenstein filed his brief in opposition.
and accountholdcr. It docs not allege when Doe authorized         Dkt. 26 ("Pl. Br."). On April 25, 2018, the IVA Defendants
IVA to make investment decisions on behalf of the JD              filed their reply. Dkt. 30.
Account, or whether the trading authority given by Doe to the
IV A Defendants was general or specific to trades in a specific   On May 2, 2018, the Court addressed the pending motion
issuer or issuers such as DeVry. The Complaint conclusorily       with counsel at a status conference. 5 The Court also extended
alleges that Doe "understood, agreed to, and authorized-          the deadline for nominal defendant DeVry to respond to the
either affirmatively, or through silence and the continued        complaint until after the resolution of the motion to dismiss.
designation of the IVA Defendants as their agents and             See Dkt. 32.
discretionary investment managers---the DeVry 'change of
control' strategy implemented by the IVA Defendants." Id. ,r      On May 4, 2018, the Court issued an order seeking
                                                                  supplemental letter briefing on an issue unaddressed by the
24.
                                                                  parties' briefs: whether the IVA Defendants could be held
                                                                  liable, under Rubenstein's complaint, even if they had not
3. Trading ofDcVry Stock by Accounts Managed by IVA               formed a "group" with John Doe. See Dkt. 33.

On 44 different days spanning June 16, 2016 and December          On May 11, 2018, the JV A Defendants filed their letter. Dkt.
22, 2016, accounts managed by IVA, including the JD               34. It argued that (1) the Complaint does not pursue a theory
Account, sold a number of shares of DeVry Stock. The              of liability for the IV A Defendants other than the claim that
Complaint does not specify which accounts made which sales.       they and John Doc had formed a control group; and (2) in any
The Complaint lists [*8] the sales as follows:                    event, no other             claim could lie against the IVA
                                                                  Defendants because they lack a pecuniary interest in the JD
                                                                  Account. Id. at 2-4. In support of the latter argument, [*11]
                                                                  the IVA Defendants attached an Investment Management
                                                                  Agreement between them and John Doe, which, they claimed,
Id.   ii 34.
                                                                  demonstrates that they receive an asset-based fee for
The Complaint alleges that one purchase of stock was made:        managing the JD Account and thus cannot be held liable
On July 18, 2016, the JD Account purchased 31,847 shares of       under                         for any short-swing profits made
DeVry stock at $22.04 per share. Id. ii 33. There are no
allegations that any De Vty stock was sold out of the other
accounts over which IVA was a beneficial owner.                   4 The Complaint alleged that, on November 30, 2016, Rubenstein,

                                                                  through counsel, had made a demand on DeVry to pursue such an
                                                                  action, which DeVry declined. See Comp!. ii 19 ("Plaintiff's counsel
C. Procedural History                                             was informed, first by counsel for DeVry and subsequently by
                                                                  counsel for IVA, that the Defendants deny any liability under S:,dic,n
On Janua1y 5, 2017, Rubenstein filed the Complaint, on            l6{hi of the Act.").
behalf of nominal defendant DeVry, against IVA, de Vaulx,         5 At  the conference, Rubenstein's counsel acknowledged his
de Lardemelle, and John Doe, to recover short-swing profits
                                                                  understanding that, having foregone the right to amend, in the event
made between June 16, 2016 and December 22, 2016 from             of dismissal he would not necessarily be given leave to file an
Doe's purchase and Doe and the IV A Defendants' sale of           amended complaint.
                            Case 1:17-cv-00821-JPO Document 92 Filed 02/08/19 Page 8 of 14
                                                                                                                                                                                                                                Page 4 of 10
                                                                                      2019 U.S. Dist. LEXIS 19191, *11

    by that account. See Dkts. 34-1, 34-2. The IV A Defendants                                                        'speculate in the stock of the corporations to which they owe a
    asked the Court to convert the pending motion to dismiss into                                                     fiduciary duty.''' /l1;11<>g(/1u;__1•_(('!Jfi/U1u11Com111c'rz1.[11_c,_,
    a motion for summary judgment and, for that purpose, to                                                           Qt(·.··r.E, 1.U./<L_(ltUf_')....lQ!l(L_(LS,Ltl1LLhJ.!5.!}2..?L,. 2/)!Jfi.._/tf,
    consider the Investment Management Agreement. Dkt. 34 at                                                                                 (S.!)J'IX.M"L.2,Y,?0r){i) (quoting Senate
    4_6                                                                                                               Comm. on Banking & Currency, Stock Exchange Practices, S.
                                                                                                                      Rep. No. 73-1455, at 68 (1934)). The statute compels the
 On May 18, 2018, Rubenstein filed a response. Dkt. 35. He                                                            "disgorgement to the company of any profit derived from the
reiterated the Complaint's claim that the IV A Defendants had                                                         matching of any purchase and any sale of an 'equity security'
entered into a control "group" with John Doe, requiring Doe                                                           (other than an exempted security) within a six-month period
to disgorge any short-swing profits from the DeVry trades.                                                            by [*13] a Statutory insider. II ..:,o.:,c.:,,.>c-'..cc'.:,::.,:..,_._,_,....:,c•,.•.c·...>c.•..•.:.:.:•.,.\,
See generally id. He asked the Court to enter summary                                                                 E11fld, JJ', /j<L.t·'.Jc/ 30'.i, . 308 (/d.. <Jc,
judgment in his favor against Doe. Id. at 4. He did not,
however, argue that the IVA Defendants could be held liable
for any short-swing profits independent of the Complaint's
theory of §L<ir!JL "group" liability with Doe.
                                                                                                                      issuer or (as here) a shareholder acting derivatively on the
                                                                                                                      issuer's behalf may bring a lawsuit under
II. Legal Standards                                                                                                   (1 '.L.,C.c·.,C'..,.'.!.,c!.>.>,!.L ..> ,:>c   '   ''   ··'·"·'····· .,

                                                                                                                                                                                                                             l(}(~O'i,. 'OLLtf!.

A. Motion to Dismiss
                                                                                                                      To establish liability under ,\\' l6(h), a plaintiff must prove
To survive a motion to dismiss under Hii/e_l2{hl(()}, a                                                               "that there was (1) a purchase and (2) a sale of securities (3)
complaint must plead "enough facts to state a claim to relief                                                         by [an insider] (4) within a six-month period."
that is plausible on its face." -,.,.,..____ . -·--··'···"·'·' ,. . .,......,......,. . , _, ___ ....,...... ,.~...   /5ci C.3.d 111 }!if!.; /11i1ulq, k 2013         rrx1s if /J<i0,5,
                                                  i67L.//1/ ?d.929 r2ii0i;_. A                                        }Q/3           'Ls...,,,__"'''·-·---''·''· An insider is either (1) any
claim will only have "facial [*12] plausibility when the                                                              beneficial owner of more than I 0% of any class of non-
plaintiff pleads factual content that allows the court to draw                                                        exempt equity security, (2) anyone who is a director of the
the reasonable inference that the defendant is liable for the                                                         issuer of any such security, and (3) anyone who is an officer
misconduct alleged." A<,/icrri_/f ,, jc;h,;rl,                                                                        of the issuer of any such security.                                 see
[22,\' . (J.I9:l7,LZlL_frL.l~{X..<Jc1/ . I2(i(iy). A complaint is                                                                                        J:i6 /i}d                              n.3;       Map1w1
properly dismissed where, as a matter of law, "the allegations                                                        a{32_!).
in a complaint, however true, could not raise a claim of
entitlement to relief." ,.., ..,,._,.,. ,.:.<..,., . ,,_,, __,_ ... ,.,.,                       For the               As these elements reflect,                imposes strict liability. It
purpose of resolving the motion to dismiss, the Court must                                                            imposes a blanket ban on short-term trading by insiders
assume all well-pied facts to be true, drawing all reasonable                                                         without regard to whether the insider in fact had-or acted
inferences in favor of the plaintiff. See l\',)(}1,(J.Y2_!,•'J1L,1Ll15                                                upon-inside information. The statute thus aims "to remove
                   However, that tenet "is inapplicable to legal                                                      any temptation for insiders to engage in transactions which
conclusions." lq/?cil, ,l,'i6                                     A pleading that offers                              'may serve as a vehicle for the evil which Congress sought to
only "labels and conclusions" or "a formulaic recitation of the                                                       prevent-the realization of short-swing profits based upon
elements of a cause of action will not do." T1i'!_!'J1hl!,',,'.i5(J //,/)'_                                           access to inside information."' Mavnw. !'01·;•1:r·. / 36 F.?d __at
                                                                                                                      3)() (quoting 0,('r11Jj1(;', J,,11i(f (o y. Qc,icfenui/J'etrole1.ri,,
                                                                                                                      ('r)n).,JLL //.,\. 58'),_ 524,9} S. ('t,/1}6_,36/ Fd . 2d 50 !
                                                                                                                      rI2ZW. In light of §_) 6{/J)'s strict liability feature, the
B. Scctio11_!6(b)                                                                                                     Supreme Court has cautioned against [*14] interpreting the
                                                                                                                      statute so as to exceed its "narrowly drawn limits," "even
S.1c·ctien_Jc5 of the Exchange Act "was enacted to prevent                                                            though in some cases a broader view of statutory liability
corporate insiders from using non-public information to                                                               could work to eliminate an evil that Congress sought to
                                                                                                                      correct through .1 f6(h)." (,'r1!/1.r,t v. M1.·11d-ll, '.iO/     I 15.
                                                                                                                                                                                1               ,.·"'··· .. ·"'"'......   ()9 JI ),'91) (internal
6
                                                                                                                      quotations omitted).
  As the IV A Defendants correctly note, this management agreement
is not cognizable on a motion to dismiss. Id. The Court has not
considered it here.
                Case 1:17-cv-00821-JPO Document 92 Filed 02/08/19 Page 9 of 14
                                                                                                                                      Page 5 of 10
                                                   2019 U.S. Dist. LEXIS 19191, *14

C. The Definitions of "Beneficial Owner" under S'1•ctio11              A beneficial owner can but need not be a single person or
fHPJ.                                                                  entity. "When two or more persons act as a ... group for the
                                                                       purpose of acquiring, holding, or disposing of [*16]
Defendants' liability under .f/n(/,J for short-swing trading, on       securities of an issuer, such ... group shall be deemed a
the facts here, thus turns on whether John Doe qualifies as an         'person' for the purposes of this subsection,"
"insider," and in particular whether he-in conjunction with            Z8u1(dJLU, and their "shares will be aggregated for purposes
the IVA Defendants-qualified as a "beneficial owner" of                of determining whether § I 6's ten-percent beneficial-
DeVry stock.                                                           ownership threshold is reached,"

The Ec,·h1,ugc Jct does not itself define the term "beneficial
owner.''                    ')OF}d.·~t LL.ad . . Ci1.:. ?Q!JOl.                ("Criterion"). Sh( l?u!e
However, the Securities and Exchange Commission has                    clarifies ,,...,,., ..,.,..,t.., defines a "group" as "[w ]hen two or more
promulgated rules under       that define that term. There are         persons agree to act together for the purpose of acquiring,
two such definitions. The Second Circuit has explained why:            holding, voting or disposing of equity securities of an issuer."
                                                                                                                     "[T]he group formed thereby
     Two definitions of "beneficial owner" were deemed                 shall be deemed to have acquired beneficial ownership ... of
     necessaiy by the Commission because of the different              all equity securities of that issuer beneficially owned by any
     uses to which the term is put in .'i'f!l'.@f!JQ. The first use    such persons." Id
     is to determine who is a ten-percent beneficial owner and
     therefore a statutory insider. The second use is the              At bottom, the operative question under this definition is
     determination of which transactions ... trigger [] liability      whether the parties "agree[ d] to act together for the purpose of
     under                                                             acquiring, holding, voting or disposing of [the relevant
                                                                       issuer's] common stock. 11 ;\fi2rq/1>,1· r, Qi; in[e/Ln!Jnthic,, )12
                                                                       f 1')d.I15,,.Ll1C2dC:lr,)Of)l,) (internal quotation omitted); cf'
                                                                       Lf1;..,.i111;l:r1•. Morgc/11            S1m1f~T/f..('p)J.C/'f.llf)d/:'/..   130
                                                                                      ~..,•. ,,.,.,.,....OJ.
                                                                       ,,.,.,,,.. , ,••  (holding lock-up agreement alone insufficient
somewhat confusingly, has two definitions of 'beneficial               to form a group of beneficial owners). "Whether the requisite
owner."'). [*15]                                                       agreement exists is a question of fact. The agreement may be
                                                                       f01111al or infonnal and may be proved by direct or
                                                                       circumstantial evidence."                 ·. 'id 11( 121, The group
1. Definition for Purpose of Determining Statutory                     "need [*17] not be committed to acquiring, holding, voting,
Insiders
                                                                       or disposing of securities on a specific set of terms."
The SEC's first definition, used for determining who is a 10%          1',.          "·" ,... ,.cc.,., ..... ,.         19':_)9). "All that is
                                                                       required is that the members of the group have combined to
owner and therefore a statutory insider, "begins by adopting
                                                                       further a common objective with regard to one of those
the definition of beneficial owner that governs under §)}(di"
                                                                       activities." Id; see also
of the Exchange Act.
                                                                                      "Evidence that group members might not always
('m>ftu!.i\:f,;mf .(11,}40. E3d 79,,'N{Jd.. (il:,)Q03). The
                                                                       made [sic] identical investment decisions docs not preclude
definition then exempts certain classes of securities holders,
such as registered investment advisors like IVA, from being
                                                                                                                                           (,PUC.
treated as the beneficial owner of shares held "for the benefit
of third parties or in customer or fiduciary accounts in the
                                                                       quotation omitted).
ordinary course of business."      (')-"Ji § 21Q, I_Q(l: Uct){/). It
docs so, however, only so as long as those "shares arc
acquired by such institutions ... without the purpose or effect
                                                                       2. Definition for Purpose of Short-Swing Liability under
of changing or influencing control of the issuer."' Id
                                                                       Section .T6(hj
Under            a "beneficial owner" is "any person who []
                                                                       "Once a person is deemed a corporate insider, the second
directly or indirectly ... has or shares: (1) [v]oting power
                                                                       definition of beneficial owner comes into play for purposes of
which includes the power to vote, or to direct the voting of,
                                                                       the short-swing-profit liability provisions of          16. It
such security; and/or (2) [i]nvcstment power which includes
                                                                       defines 'beneficial owner' as 'any person who, directly or
the power to dispose, or to direct the disposition of, such
                                                                       indirectly . . . has or shares a direct or indirect pecuniary
security."    (/iR. {?fOJ}d}(c1)(/!, ()),
                                                                       interest in the equity securities .... 111
                Case 1:17-cv-00821-JPO Document 92 Filed 02/08/19 Page 10 of 14
                                                                                                                                          Page 6 of 10
                                                    2019 U.S. Dist. LEXIS 19191, *17

                                 WL 6}4J685 .. qt    (quoting            voting decisions for it. See, e.g., Complaint ii 4 ("The John
(./'.,/?, §'.'UU(io Jfr!)J,l.)). The SEC rules define pecuniary          Doe Defendant is the owner of a brokerage trading account
interest as "the opportunity, directly or indirectly, to profit or       holding shares of DeVry common stock, and managed with
share in any profit derived from a transaction in the subject            respect to the acquisition, holding, voting, and disposition of
securities." J](}:'.jl',.§')1.Q.J6crUq)(?,L(i). An example of a          shares, by the IV A Defendants."); id. ii 14 ("IVA is an
possible pecuniary interest is a "performance-related fee,               investment advisor and serves as the investment manager for
other than an asset-related fee, received by . . . [an]                  various managed accounts, including the Managed Account
investment manager." Id §,?'[0.J(wj (g)())rii){_(;.                      held on behalf of and by agreement with the Managed
                                                                         Account Owner named as the John Doe Defendant"); id ii 15.

III. Discussion                                                          These allegations do not permit the inference neccssmy to
                                                                         make John Doc part of a group for purposes of ..0: l6Jl!J.
In light of the definition [*18] of a "beneficial owner," the            liability. For the following reasons, Rubcnstcin's necessary
question presented by defendants' motion to dismiss is solely            theory--that an entity's service as an investor advisor, without
whether the Complaint adequately alleges an agreement                    more, makes the entity and a client for whom it invests
between the IV A Defendants and John Doe to act together for             together a "group" within the meaning of               and
the purpose of acquiring, holding, voting or disposing of                L}d5fhi(U~is at odds with the text and purposes of those
DeVry's common stock. If so, given the 19 .5% stake that the             provisions and the applicable case law.
IV A Defendants and John Doe are pled to have together held
in DeVry common stock and the IVA Defendants' admitted                   "The touchstone of a group within the meaning of Stction
control purpose with respect to DcVry, Doe qualifies as an               _/)[Jj is that the members combined [*20] in furtherance of a
insider under §J<Vl>.i as part of a "group" with the IVA                 common objective." J:V1.J/111, 111_v,
Defendants. If not, Doe--·in whose account alone the subject             CJ Cit. )282). "[T]hc beneficial ownership rule seeks to
trading occurred~does not so qualify. 7                                  'prevent a group of persons who seek to pool their voting or
                                                                         other interests ... from evading' Secu.121.1 T}ul)'s disclosure
Rubenstein makes two arguments why an agreement along                    requirements.                        v. Ho1gQIJ. !Sfc1nfey/i ('1;.       81 J
these lines can be inferred: one based on the IVA Defendants'             . ,... ,. . . . . ,.,,. /)!{2c{(ir )OJ n) (quoting We!(n'.tQI? ...682 E?d ({i
authorization to manage the JD Account, and the other based              }@); see also f)J.:tifi11g v.. !1jt1 ()1ililLc
on the IVA Defendants' announced control purpose. The                    100? r9tb (ir )OOV}; S. Rep. No. 550, at 8 (1967). The
Court addresses these in turn.                                           question then is what, if any, common objective or objectives
                                                                         can be inferred from the arrangement between IV A and John
                                                                         Doe as plcd.
A. IV A's Authorization to Manage the JD Account Alone
                                                                         The Complaint's allegations certainly cannot support a claim
Rubenstein first argues that IVA's authority to manage the JD            of a "common objective" of any sort between Doc and the
Account supports the inference that John Doe agreed with                 holders of any other accounts that the IVA Defendants
IVA and/or IVA's other clients to trade DeVry shares as a                managed or owned that had any investment stake in DeVry.
group within the meaning of .cil)(d) and RY.le. !J.d'ich){/J.            The hiring by separate investors of the same investment
                                                                         advisor docs not imply any form of agreement among these
The Complaint's allegations regarding [*19] the arrangement              investors. See ('.,jtQ·io11.  (; S,J)i,[ U'.°XJS9/6Pi, ./0/Z
between IV A and John Doe are sparse. At bottom, the
                                                                             ·". '··" ..·~·"··"'-'''········" ........ (declining to find a "group" even where
Complaint alleges only that IVA had authorization from Doe               complaint alleged that the investment advisor "employed a
to manage the JD Account, that is, to make investment and                common investment strategy" for a number of funds and
                                                                         made trades for those funds "in virtual lockstep" with one
                                                                         another). Nothing about different clients' retention of the same
7 Rubenstein  emphasizes that the IV A Defendants cannot avail           investment advisor inherently suggests common goals among
themselves of the exception in l?u!e ! /J(r I 1,1){ !) for registered    these clients, any more than retention of a common lawyer
investment advisors. That is correct but beside the point, because the   suggest common goals among legal clients. Investors
IV A Defendants do not invoke that exeeption~nor could they, given       may [*21] have vastly different investment priorities,
that IV A has disclosed a control purpose with respect to DeVry. See
                                                                         different tolerances for risk, different time horizons, different
Dkt. 34. The IVA Defendants instead argue that, based on the
                                                                         liquidity constraints, and different tax concerns. For a
allegations in the Complaint, John Doe never "agreed" to form a
                                                                         complaint to plead a common objective among an advisor's
"group" with the IVA Defendants with respect to DeVry shares. The
Court confines its analysis to this question.
                                                                         clicnts--lct alone the objective of "act[ing] together for the
               Case 1:17-cv-00821-JPO Document 92 Filed 02/08/19 Page 11 of 14
                                                                                                                                        Page 7 of IO
                                                 2019 U.S. Dist. LEXIS 19191, *21

purpose of acquiring, holding, voting or disposing of equity         a "group" undcrR.11/(' l}c(.5(h)(/) has found an agreement to
securities of an issuer," 17.J'j '/?,.f2f0/3fL.5,(/;)(l)-much        act together for the purpose of acquiring, holding, voting, or
more would need to be pied.                                          disposing of the securities of a particular issuer. See, e.g.,
                                                                     l?pt/1, 4i~?CJ/fpf'iJI))) (finding "group" where allegations
 Rubenstein alternatively argues that the arrangement between        were of a loan agreement for purpose of allowing purchase of
 John Doe and IV A supports treating at least the two of them        shares in MMI);        .,.,,,.....···-''·''···'· (finding "group"
 as a /3.MJ. "group." As to an agreement between John Doe and        where one defendant "pledged to use its best efforts to secure
 the IVA Defendants, the allegations in the Complaint here-          voting control of New Valley common stock for" co-
 to the effect that IV A managed the JD Account with respect         dcfendant);                                      (finding "group"
 to the acquisition, holding, voting, and disposition of shares in   where allegations were of an agreement for purpose of
 it-do support inferring some.form of agreement and common           allowing purchase of shares in Quintel). 8
 objective. But these allegations suggest no more than John
 Doe and the IV A Defendants shared a common objective               The limited case law involving the delegation of investment
 regarding the purchase, sale, holding, and voting of the            authority [*24] to an investment manager-and whether it,
 securities in the JD Account. Such an agreement does not            alone, suffices to create a "group" between the investment
 imply an intent to "pool" the voting interests (or other            manager and its investors under §j}{dl-~is largely in accord
 interests) of the shares owned by JD with shares owned or           with this holding. Most apposite, two district courts in the
 otherwise controlled by IVA-let [*22] alone "pool" those            Northern District of California have considered this question.
 interests in any particular security, such as DeVry stock.          Each held that the answer is no. See
Under the applicable regulations, more is needed to make out         uxrs ...........,. . . ..
the allegation of a "group" necessary to support liability under     Criterion employed a common investment strategy in
.Y        and its implementing /?_11fr !}q,'.i(/J)(j).               managing the portfolio investments of the Master Funds does
                                                                     not plead facts showing the existence of an agreement to
/(ult! Ucf:i(l),Jfl.1 provides that "[w]hen two or more persons      engage in group activity specifically with regard to V ccva
agree to act together for the purpose of acquiring . . .             securities.") (internal quotation and citation omitted); lh:ignjl
securities of an issuer, the group formed thereby shall be           Scmd_.,r. /9{;/l(ri:v)J.. Sond}uint .Tr .l',. . /Jjg_/!cc'(ll/lOIOg1::.Vcrf11,:
deemed to have acquired beneficial ownership . . . of all
equity securities of tlwt issuer beneficially owned by any such      !J6302, ;p)/7                             Col.
                       \\ ?1()J3<1)(h](U ( emphasis added); see      ("Biotechnology") ("While sufficient allegations that multiple
                                      (also using the language       stockholders all agreed with each other to delegate authority
"securities of an issuer" (emphasis added)). Each of these           to a single decision maker for the purpose of disposing of a
provisions pointedly uses the phrase "of an issuer" or "of that      stock may well be enough to plead the existence of a 5;,p/ou
issuer" to modify the word "securities." These provisions             IJ{dl group, shares among multiple clients of an investment
thereby require the members of the "group" to have agreed to         advisor cannot be aggregated when the basis for doing so is ..
act together for the purpose of acquiring not just any security,     . the mere fact that there is a shared investment advisor.")
but securities of a particular issuer.                               (internal quotation omitted). The courts there each reasoned,
                                                                     in identical [*25] language:
The Complaint here, however, is devoid of that allegation or
any remotely close. The Complaint docs not allege, for
example, that John Doc invested knowing of IVA's other
                                                                     8 Two cases from this District have applied found a "group" without
positions in DeVry or of a particular investment strategy by
                                                                     inquiring about agreement within the group with respect to a
IVA regarding De Vry. In fact, it does not allege that [*23]
                                                                     particular issuer. But each is distinguishable in that there was
Doe's agreement with IVA envisioned any particular
                                                                     common ownership or control over the entities in the "group." See,
investment, let alone the investment at issue in DcV1y
                                                                     e.g., (/!:cenJirl<L.,;, .Cqcl{111.1... Cupitol .. \igmt" !,/', ?13.C ;'..:1u111,. 3d SW
securities-or even that John Doe was aware of IVA's                  5/8(,\'[lNY :'()16i (shared single decision maker, all managed out
decision to invest the JD Account in DeVry. The Complaint            of same office with same employees); Svm1ss ,·. ,1m. lfo/di11gs.j;;c.
alleges no more than the fact that Doe delegated investment          90.'J.S'uepJ/5. f76J,)/)N,j'jV 1!5) (president and CEO of one
authority to the IV A Defendants that was broad enough to            entity was sole general partner of the other). These cases can be read
permit IVA to decide to invest money from the JD Account in          to permit a group with a common or symbiotic objective to be more
DeVry securities (presumably as it could similarly have              readily implied among entities with shared ownership or control. In
chosen to invest such money in thousands of other securities).       any event, it does not appear that the defendants in either Greenfield
                                                                     or Strauss argued that, or the court in those cases had occasion to
That is not enough. Eve1y Second Circuit case that has found         consider whether, the statutory and regulatory text required a
                                                                     common objective as lo a particular issuer.
                        Case 1:17-cv-00821-JPO Document 92 Filed 02/08/19 Page 12 of 14
                                                                                                                                                                          Page 8 of 10
                                                                               2019 U.S. Dist. LEXIS 19191, *25

         [This] the01y would necessarily lead to the result that                                            /}(cf) "group. 11 See JOLQ VS /)(1·1 .. IF \/S)(J9.2Z}, JI-VT} fl./
         anyone who enters into an investment adviso1y                                                                The facts of Goldstein, however, are elusive, and
         agreement with an RIA [(registered investment advisor)]                                            appear to support distinguishing that case. The court in
         would form a Rifir)Y1Q group with the RIA and any                                                  Criterion distinguished Goldstein on the grounds that
         other clients of the RIA who purchased shares of the                                               Goldstein involved "a single individual [that] was a managing
         same company's stock. This is plainly not what is set                                              member of the investment manager, in addition to being a
         forth in S /3(d) or Ru!,: l)d).                                                                    managing member of the investment funds' shared general
                                                                                                                                              n/;1. uxrs                  1!11,
                                                                                                                          *8. If so, that fact would decisively distinguish
                                                                                                            Goldstein. On its face, however, Gold1'tei11 does not reveal
                                                                                                            that fact. The only relationship that it explicitly identifies
                                                                                                            between the fifth entity, QVT Overseas Ltd., and the other
Rubenstein did not meaningfully address either of these                                                     "related" entities is their shared investment advisor. See
 decisions in his brief, but at argument, sought to distinguish
them on the ground that the investment manager here, IVA,
                                                                                                            (hdcil:f 1'.f,1,.iPLO . . US.Di,t .LfXlSI Q997},        }()/() ..   ru . J058I5Z,
                                                                                                                      On the other hand, Goldstein strongly hints that more of
has acknowledged its control purpose as to DeVty. That                                                      a connection [*27] between those entities existed, insofar as
argument fails for two reasons. First, it does not distinguish                                              it states-in a proposition in conflict that with Rubenstein's
the decision in Biotechnology. The investment advisor there,                                                thesis here-that "[a] bare allegation of common control is,
like IV A, had a well-pied "control purpose" regarding the                                                  standing alone, insufficient to give rise to an inference of the
stock at issue. For this reason, it, like IV A, could not defend                                            agreement that is necessary to an existence of a                         J,,{<;IJ
based on the separate statutmy exception for registered                                                     group."         10           /)ist                    3, f If'/] .ot           11
investment advisors who lack such a purpose, /OJ                                                            Suggestive, too, that Goldl'tein is factually well afield from
 //;X.f.SJ/6}();!, [l!II ,1l        see note 7, supra. The district                                         this case is Judge Baer's observation in Goldl'tein that the
court in Biotechnology nevertheless rejected the plaintiff's                                                court had "face[d] a similar situation" in
claim that the owner of a managed account, through the                                                                                                                               which
delegation of investment discretion, had entered into a                                                     Goldstein cites (in part) for its holding that a "group" had
"group" with his investment advisor. See J-jjg(.i:(!/111QlgpJ;.:2JUZ                                        been formed between a corporation and limited partnership
                                                           9
       !)isf .. LFX!S ll 63(J2, }.()17JVL3/4:!Jl(Lur          More                                          where the president and CEO of the corporation was also the
fundamentally, as both the Biotechnology [*26] court and                                                    general partner of the limited partnership. See (i_efd1rein.:?_liLQ
now this Court have reasoned, the fact that an investment                                                   /!,')_' j)./1Ll,l:X}5/ ... L099 Z/,)()!Ii .Ji'J . J(J 58.IJL . . .111 ..   And
advisor has a particular control objective does not itself                                                  Goldl'tein nowhere affirmatively defends the proposition
logically speak to the intentions of any of its clients, let alone                                          necessaiy to Rubenstein in this case: that the delegation of
warrant the inference of an agreement between the client and                                                investment authority, alone, can supply a basis for inferring
the advisor with respect to a particular issuer.                                                            agreement between an investment manager and its client
                                                                                                            within the meaning of § J!r(i; and its implementing
One case superficially assists Rubenstein: Gvld,·!,,/n ,, (WT
                                                                                                            regulations.
                          /Ii (J,• )Lf:!i,'IJ{f!i),_21!/()_ i),,\'.Jli1:t,
l.FXlSJQ991,?, }OJOWI_4058/51/ (\[),\f.)',_Qc:c.15,. '.'(J]/1). 10                                          In the end, the Court holds, in tandem with the courts in
There, Judge Baer found that a group of five "interrelated"                                                 Biotechnology and Criterion, that a complaint that asserts no
entities who shared an investment manager were part of a 3'.                                                more than delegation of investment authority to [*28] an
                                                                                                            investment advisor does not permit the inference of an
                                                                                                            agreement between the client and the advisor (or between the
9 In Biotechnology, multiple account owners were alleged to have                                            clients themselves) with respect to "act[ing] together for the
collectively formed a group with the RIA. Because the RIA itself had                                        purpose of acquiring, holding, voting or disposing of equity
a I 0% beneficial ownership of the stock at issue, any individual                                           securities of an issuer."  ('EJ?.§'.'4{!,!,id-5(/))(/J. Such a
account owner found to have had entered into a "group" with the                                             joint objective does not naturally follow from such an
RIA would have been subject to potential§ I 6{b) liability. See .'0 /?
v.s f>J,,      !D\!SJJ 631!.?. !fVI} u1'.5 6.

111                                                                                                         11   Many of the five interrelated entities also shared similar names.
   Rubenstein separately has relied on Puc/(er "'' Beho!/,Jj)-,~O() ..
                                                                                      r.:
               f,.1t:.' ....\-.': .. Ra/ing _('01.rf.ht! ./)/1::.:nrt.-'. ),J,C' .? 1/ ('" _S!.;J!/.(. }d   See U"!d,11•i,r :010 US. /)isl !J -\JS /0907.! ,'Ii l()jif -1058 /5, n!
J ! ! rF n.N Y                       but at issue there was defendants' eligibility for                     *5 (listing defendants as: (1) "Quintessence Fund L.P., 11 (2) "QVT
the RIA exemption, not whether they constituted a "group" under                                             Associates LP," (3) "QVT Global II L.P.," (4) "QVT Associates GP
13rd} and Rule 13d 5rh)r!). See id r1/ ! 13. I 18,50.                                                       LLC," and (5) "QVT Overseas Ltd.").
                 Case 1:17-cv-00821-JPO Document 92 Filed 02/08/19 Page 13 of 14
                                                                                                                                           Page 9 of 10
                                                       2019 U.S. Dist. LEXIS 19191, *28

 arrangement. And while the Court does not find ambiguity on                 IVA Defendants' disclosure of a control pm11ose regarding
 this point, if it did, the Supreme Court's admonition to adhere             DeVry did not form a "group" between them and John Doe.
 to s,;:r,;/iY!L) (!Jhl's "narrowly drawn limits" would point to the
 same end. See (:,)![us/, 50 I              I'.'?, 12 The delegation of
 investment authority to an investment advisor, alone, does not              CONCLUSION
 suffice to create a "group" under ~.......,., ...... and
 )°(/J./(!,I,                                                               For the foregoing reason, the Court dismisses the Complaint
                                                                            in its entirety. The Cleek of Court is respectfully directed to
                                                                            close the pending at Dkt. 14 and to close this case.
 B. Control Purpose
                                                                             SO ORDERED.
Rubenstein alternatively appears to allege that an agreement
                                                                            Isl Paul A. Engelmayer
was formed between John Doc and the IVA Defendants by
virtue of IVA' s control purpose. See Comp!. ~ 24 (alleging                 Paul A. Engelmayer
that Doe "understood, agreed to, and authorized-·either
affirmatively, or through silence and the continued                         United States District Judge
designation of the IVA Defendants as their agents and
discretionary investment nrnnagers···the De Vry 'change of                  Dated: February 5, 2019
control' strategy").
                                                                            New                      York,                     New                     York
This theory can be quickly intc1Ted. The Complaint's
allegation that Doe "agreed to" and "authorized" IV A's
"strategy" [*29] with respect to DeVry is the sort of
unsupported "label" or "legal conclusion[]" which the Court
need not accept as fact. lcd>Qf, SHLI              ]JE/!1!1Ny, 5,5.()
             And the Complaint does not elsewhere allege any
facts to support this thesis. It does not allege facts to suggest
that Doe was aware of, let alone agreed to, the IV A
Defendants' control purpose. It does not, for example, allege
that Doe read the Schedule 13D (of which John Doe was not a
signatory), or that he was in involved in its drafting or filing.
Nor does it allege that the IV A Defendants notified Doe about
their goals with respect to DeVry. There are, in short, no facts
pled from which any agreement by Doe with respect to De Vry
can be inferred. 13



12 Rubenstein suggests that this outcome invites mischief from
registered investment advisors who are 10% beneficial owners and
have control purposes with respect to an issuer, insofar as such
advisors could still obtain short.swing profits for their clients in such
accounts. It is not clear that this situation presents at all a common
circumstance. And there is a significant disincentive to such conduct.      !)is/, .,,.,.,,.·....,.,....,                    "'·'·,,·.. ,.. ,,.,.;, __ ,, as a
An advisor with a pecuniary interest in the client's account risks          decision inferring consent to join an investment manager's group
liability under / 6(h) for such trading independent of whether they         from silence by potential group members. See Pl. Br. at 11. Sei/on is
have formed a "group" with their clients, potentially requiring             easily factually distinguished. Inferring consent there, the Court held
disgorgcment of the investment advisors fees attributable to the            that a wife had formed a group with her husband (who managed her
short·swing trades. See J 7 (·I' R, .,'JO lli,1j1,1Jr2). The Complaint      assets), his daughter, and his "close personal and business associate."
here, while conclusorily alleging that IV A had a pecuniary interest in     Seif011, 19831, ..(,' J)i,r. lJ. \IS 15} 61, /983 IV( I .1.'il/. 01 '''L >I. J4.
the J.D. Account, see Comp!. ii 8, pursued only a theory of "group"         There is no claim of any such special or intimate relationship here
liability. In any event, the Court understands that Rubenstein~             between the investment manager and the client. On the contrary,
having been furnished a copy of the management agreement between            IVA is a large corporation that manages many different accounts,
IV A and John Doe--no longer contends that IV A had a pecuniary             and the Complaint does not so much as identify whether John Doe is
interest in that account. See Dkt. 36.                                      a corporeal, as opposed to a corporate, entity.
            Case 1:17-cv-00821-JPO Document 92 Filed 02/08/19 Page 14 of 14

                                                                                         Page 10 of 10
                                        2019 U.S. Dist. LEXIS 19191, *29

Table!
              Date                    No. Shares Sold                      Price/share
              June 16, 2016           11,096                               $17.33
              July 18, 2016           24,578                               $22.06
              August 16, 2016         55,022                               $22.12
              August 22, 2016         15,51 l                              $24.80
              August 22, 2016         20,858                               $24.64
              August 23, 2016         43,360                               $24.55
              August 24, 2016         65,985                               $23.98
              August 25, 2016         52,761                               $23.82
              October 10, 2016        6,735                                $23.51
              October 11, 2016        426                                  $23.50
              October 13, 2016        7,565                                $23.52
              October 26, 2016        7,791                                $23.53
              October 27, 2016        19,355                               $23.53
              October 28, 2016        1,885                                $23.51
             November 2, 2016         7,867                                $23.79
             November 3, 2016         18,880                               $23.53
             November 7, 2016         10,315                               $23.62
             November 8, 2016         24,014                               $23.55
             November 9, 2016         229,590                              $25.40
             November 10, 2016        81,034                               $26.54
             November 11, 2016        92,305                               $27.93
             November 14, 2016        35,046                               $27.91
             November 15, 2016        19,467                           $27.84
             November 16, 2016        22,053                           $28.02
             November 17, 2016        84,499                           $28.35
             November 18, 2016        7,709                            $28.27
             November 21, 2016        48,164                           $28.01
             November 23, 20 l 6      121,604                          $29.33
             November 29, 2016        4,698                            $29.60
             December l, 2016         2,460                            $30.00
             December 2, 2016         43,597                           $29.69
             December 5, 2016         48,278                           $29.70
             December 7, 2016         6,039                            $31.18
             December 7, 2016         79,201                           $31.25
             December 8, 2016         84,271                           $31.16
             December 12, 2016        9,328                            $31.28
             December 13, 2016        55,066                           $31.13
             December 14, 2016        109,769                          $30.97
             December 15, 2016        96,202                           $31.48
             December 16, 20 l 6      21,250                           $32.05
             December 19, 2016        108,843                          $32.13
             December [*9] 20, 2016   42,479                           $32.33
             December 21, 2016        33,068                           $31.98
             December 22, 2016        38,675                           $31.88

Tablcl


  L.nd nf
